
	

113 HR 2536 IH: Computer Science Education Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2536
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mrs. Brooks of
			 Indiana (for herself, Mr.
			 Polis, Mr. Hanna,
			 Ms. DelBene,
			 Mrs. McMorris Rodgers,
			 Mr. Hunter,
			 Mr. Honda,
			 Mrs. Davis of California,
			 Mr. Langevin,
			 Mr. Johnson of Ohio,
			 Mr. Messer, and
			 Mr. Delaney) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to strengthen elementary and secondary computer science education, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Computer Science Education Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Computer science
			 is transforming industry, creating new fields of commerce, driving innovation
			 in all fields of science, and bolstering productivity in established economic
			 sectors.
			(2)Computer science
			 underpins the information technology sector of the United States, which is a
			 significant contributor to the economic output of the United States.
			(3)The Bureau of
			 Labor Statistics predicts that there will be 9,200,000 jobs in the fields of
			 science, technology, engineering, and mathematics by the year 2020. Half of
			 these, or 4,600,000 jobs, will be in computing.
			(4)The average annual
			 salary in computer science is $76,000.
			(5)Elementary and
			 secondary computer science education gives students a deeper knowledge of the
			 fundamentals of computing, yielding critical thinking skills that will serve
			 students throughout their lives in numerous fields.
			(6)Students who take
			 the College Board’s AP computer science test are 8 times more likely to major
			 in computer science in college. Unfortunately, the College Board reports that
			 of the 3,400,000 AP exams given in 2011, just under 1,000,000 of those were in
			 the sciences. About 20,000 of those were in computer science, accounting for 2
			 percent of the science exams and 1 percent of all AP exams. Of the 20,000
			 computer science AP test takers in 2011, only 4,000 were females.
			(7)In the 2012–2013 school year, only 9 states
			 allowed computer science courses to count toward secondary school core
			 graduation requirements, chilling student interest in computer science
			 courses.
			(8)The Computer Science Teachers Association
			 (CSTA) has found that many States do not have a certification or licensure
			 process for computer science teachers. Where processes do exist, they often
			 have no connection to rigorous computer science content.
			(9)Computer science
			 education has been encumbered by confusion regarding the related but distinct
			 concepts of computer science education, technology education, and the use of
			 technology in education.
			(10)The Association
			 for Computing Machinery and the CSTA have established a clear 4-part,
			 grade-appropriate framework of standards for computer science education to
			 guide State reform efforts.
			(11)With the growing
			 importance of computing in society, the need for students to understand the
			 fundamentals of computing and the significant challenges elementary and
			 secondary computer science education faces, broad support for computer science
			 education is needed to catalyze reform.
			3.Computer science
			 definitionsSection 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is
			 amended—
			(1)by redesignating
			 paragraphs (7) through (43) as paragraphs (8) through (44),
			 respectively;
			(2)by inserting after
			 paragraph (6) the following:
				
					(7)Computer
				scienceThe term computer science means the study of
				computers and algorithmic processes and includes the study of computing
				principles, computer hardware and software design, computer applications, and
				the impact of computers on
				society.
					;
			(3)in paragraph (12),
			 as so redesignated, by striking and geography and inserting
			 geography, and computer science; and
			(4)in subparagraph
			 (A)(i) of paragraph (35), as so redesignated, by inserting (including
			 computer science) after academic subjects.
			
